Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 16/319123 application filed 1/18/19.  
Claims 1-23 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 1/18/2019 and 12/12/19 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the Office action.
Drawings
The Drawings filed on 1/18/19 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 are rejected under 103(a) as being obvious over FREEL ET AL. (US PG PUB 20160040080) and as evidence by BRADY ET AL. (US PG PUB 20120137571) and AFFAN AHMED, RHEOLOGICAL CHANGES IN CRUDE OIL DILUTED WITH ALCOHOLS, Dalhousie University; Halifax, Nova Scotia; February, 2013,  in its entirety.  Hereby referred to as FREEL, BRADY and AHMED.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claims 1-23:
FREEL discloses a method for preparing liquid fuel products in the abstract, by teaching for example, the present application is directed to methods of introducing a liquid thermally produced 
FREEL discloses comprising: co-processing a plurality of reactants in a catalytic cracker in para. [0022] teaches in certain embodiments, the invention relates a fuel composition derived from a petroleum fraction feedstock and a renewable fuel oil feedstock co-processed in the presence of a catalyst. 
FREEL discloses said plurality of reactants comprising: i) 93-99.95 vol.% of a petroleum fraction and ii) 0.05-7 vol.% of a biocrude oil derived from a cellulosic biomass in para [0116] teaches in certain embodiments, the prepared fuel product may comprise a fluidized catalytic cracker product composition derived from catalytic contact of a feedstock comprising a renewable fuel oil, for example a fuel composition derived from a petroleum fraction feedstock, and a renewable fuel oil feedstock, such as a fuel composition derived from 80-99.95 wt. % of a petroleum fraction feedstock, and 0.05-20 wt. % of a renewable fuel oil feedstock (wherein the vegetable oil comprises 2-20 wt.% of the biocrude oil), or a fuel composition derived from 80-99.95 vol. % of a petroleum fraction feedstock, and 20-0.05 vol.% of a renewable fuel oil.  
FREEL discloses said biocrude oil having one or more component additives; and wherein the one or more component additives comprises a vegetable oil; and wherein the one or more component additives comprises alcohol in para. [0139] teaches in certain embodiments, prior to the introduction of the renewable fuel oil (RFO) feedstock into a refinery for co-processing with a petroleum fraction feedstock, the renewable fuel oil (RFO) feedstock may be blended with vegetable-based oils, alcohols, or other cellulosic-derived materials, as a means to condition the the renewable fuel oil (RFO) feedstock prior to processing.

FREEL discloses wherein the alcohol additive has a viscosity of less than 2 cP at a temperature of 27°C in para. [0139] teaches for example, a renewable fuel oil (RFO) feedstock having a water content less than 20 wt. % or less than 15 wt. %, may be blended with one or more alcohols, such as methanol, ethanol, propanol, isopropyl alcohol, glycerol, or butanol, prior to introduction into the refinery; 100% of the cited alcohols have a a viscosity of less than 2 cP at a temperature of 27°C.
FREEL discloses wherein each gallon of biocrude oil produces at least 70 gallons of the liquid fuel products in para. [0057] and FIG. 8: is a graph presenting the influence of catalyst : oil ratio and RFO concentration in VGO on overall conversion (on an equivalent energy input basis); Fig. 8, conversion>70 %; 1 barrel=42 gallons), said liquid fuel products comprising: i) a motor gas having a boiling point up to 430°F in para. [0171] teaches the ACE testing results for each run included conversion and yields of dry gas, liquefied petroleum gas (LPG, the C3-C4), gasoline (C5- 221° C.), light cycle oil (LCO, 221-343° C.), heavy cycle oil (HCO, 343° C.+), and coke); ii) a light cycle oil having a boiling point up in the range of 430-650°F; and iii) a distillate oil having a boiling point greater than 650°F in para. [0171].
FREEL discloses wherein each gallon of biocrude oil produces: i) at least 40 gallons of the motor gas in Fig. 9, Gasoline yield>40; ii) at least 20 gallons of the light cycle oil in Fig. 13, LCO yield>20; and iii) at least 10 gallons of the distillate oil in Fig. 14, HCO yield>10.

FREEL discloses wherein the non-catalytic rapid thermal processing comprises: pretreating the cellulosic biomass with a water wash in para. [0080] teaches in certain embodiments, the thermal conversion process of forming a suitable renewable fuel from biomass may include, for example, rapid thermal conversion processing. In certain embodiments, the mechanical aspect of the conversion process (sometimes referred to herein as "conditioning"). In certain embodiments, the conditioning may further include the addition of water or one or more alcohols.
FREEL discloses a method for generating at least one Cellulosic-Renewable Identification Number in para. [0033] teaches in certain embodiments, the invention relates to a fuel (for example diesel fuel and/or gasoline) producing pathway for generating cellulosic renewable identification numbers comprising converting a cellulosic feedstock via rapid thermal processing to form a renewable fuel oil and co- processing a petroleum fraction feedstock with the renewable fuel oil in the presence of a catalyst to produce a cellulosic renewable identification number-compliant fuel.
FREEL discloses comprising: co-processing a plurality of reactants in at least one approved fuel pathway comprising fluidized catalytic cracking under the Renewable Fuel Standard program, said plurality of reactants comprising, in para. [0022] teaches in certain embodiments, the invention 
FREEL discloses wherein the at least one Cellulosic-Renewable Identification Number attaches to a gasoline or diesel fuel in para. [0040] teaches in certain embodiments, the invention relates to a method of generating one or more cellulosic-renewable identification numbers comprising thermally processing a cellulosic biomass to form a renewable fuel oil (for example an unenriched renewable fuel oil) and co-processing a petroleum fraction feedstock with the renewable fuel oil in a refinery conversion unit to thereby produce a cellulosic-renewable identification number-compliant diesel fuel, jet fuel, gasoline, or heating oil.
FREEL discloses wherein the at least one Cellulosic-Renewable Identification Number is derived at least in part from the quantity of alcohol additive in para. [0033] teaches in certain embodiments, the invention relates to a fuel (for example diesel fuel and/or gasoline) producing pathway for generating cellulosic renewable identification numbers comprising converting a cellulosic feedstock via rapid thermal processing to form a renewable fuel oil and co- processing a petroleum fraction feedstock with the renewable fuel oil in the presence of a catalyst to produce a cellulosic renewable identification number-compliant fuel; in para. [0073] teaches in certain embodiments, a method and system for including renewable fuel, renewable fuel oil, or renewable oil as a feedstock in FCCs and other refinery systems or field upgrader operations. Renewable fuels 
FREEL teaches in para [0101] according to one embodiment, the renewable oil includes all of the whole liquid produced from the thermal or catalytic conversion of biomass, with preferably low water content. Alternatively, whole liquid produced from the thermal or catalytic conversion of biomass may be phase separated to provide a predominately non-aqueous fraction as the feedstock for refinery systems. In addition, fractions can be taken from the unit operations of the downstream liquid collection system of thermal or catalytically converted biomass such as a primary condenser means, a secondary condenser, demister, filter, or an electrostatic precipitator.  Para [0080] teaches in certain embodiments, the conditioning may further include the addition of water or one or more alcohols, such as methanol, ethanol, propanol, isopropyl alcohol, glycerol, or butanol. For example, the renewable fuel oil may be conditioned by undergoing filtering, screening, cycloning, or mechanical manipulation processes.  In certain embodiments, the thermal conversion process or thermo-mechanical conversion process may comprise a rapid thermal conversion process.  Para [0143] teaches according to one embodiment, the present system includes processing of biomass or renewable feedstock into any pyrolysis system. Exemplary reactor systems for injecting the conditioned renewable feedstock into include, but are not limited to, entrained down-flow, ablative reactors, transport bed, fluid bed, screw or auger systems, and rotating cone. Characteristics of a fast pyrolysis reactor for maximal oil production are the very rapid heating of the conditioned renewable feedstock.
FREEL does not explicitly teach wherein the non-catalytic rapid thermal processing comprises: contacting the biocrude oil product with a chelating agent; however FREEL does teach in para [0125] a coke may either be fuel grade (high in sulphur and metals) or anode grade (low in sulphur and metals); and as evident by BRADY teaching that metal present in the pyrolytic oil may 
FREEL does not explicitly disclose the limitations of claims 7, 8, 11, 12, 13 and 19; however FREEL does teach in the abstract, for example, the present application is directed to methods of introducing a liquid thermally produced from biomass into a petroleum conversion unit; for example, a refinery fluid catalytic cracker (FCC), a coker, a field upgrader system, a hydrocracker, and/or hydrotreating unit; for co-processing with petroleum fractions, petroleum fraction reactants, and/or petroleum fraction feedstocks and the products, e.g., fuels, and uses and value of the products resulting therefrom.  Para [0094] teaches in certain embodiments, a petroleum fraction feedstock, for example derived from upgrading petroleum, comprises a gas oil (GO) feedstock, a vacuum gas oil (VGO) feedstock; and para. [0116] teaches in certain embodiments, the prepared fuel product may comprise a fluidized catalytic cracker product composition derived from catalytic contact of a feedstock comprising a renewable fuel oil, for example a fuel composition derived from a petroleum fraction feedstock, and a renewable fuel oil feedstock, such as a fuel composition derived from 80-99.95 wt. % of a petroleum fraction feedstock, and 0.05-20 wt.% of a renewable fuel oil feedstock, or a fuel composition derived from 80-99.95 vol. % of a petroleum fraction feedstock, and 20-0.05 vol. % of a renewable fuel oil; and para. [0076] teaches in particular, the renewable fuel oil may be a liquid formed from a biomass comprising cellulosic material, wherein the only processing of the biomass may be a thermo-mechanical process (specifically comprising grinding and rapid thermal processing).  Para [0080] teaches the conditioning may further include the addition of water or one or more alcohols, such as methanol, ethanol; and para. [0139] teaches in certain embodiments, prior to the introduction of the renewable fuel oil (RFO) feedstock into a refinery for co-processing with a petroleum fraction feedstock, the renewable fuel oil (RFO) feedstock may be blended with vegetable-based oils, alcohols, or other cellulosic-derived materials, 
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the addition within 1 day/several days/2 weeks, since omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. The motivation for doing so would be to not unduly extend processing time.   Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include 2 vol.% ethanol, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to perform routine experimentation to determine the desired amount of ethanol.
Furthermore, because FREEL as evidence by BRADY and AHMED teaches processing of the same material under the same conditions as those specified, then the person having ordinary skill in the art would readily expect that the feed and the product produced by such method would likewise necessarily exhibit the same characteristics, including density, viscosity, Young's modulus, and asphaltene content. When an examiner has reason to believe that the functional language asserted to be critical for establishing novelty in claimed subject matter may in fact be an inherent characteristic of the prior art, the burden of proof is shifted to Applicant to prove that the subject 
In addition, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).  With regard to any differences in the claimed conversion amounts, the skilled artisan would have found it obvious to modify the process conditions in order to obtain the desired conversions. Further, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33 (CCPA 1937). In re Russel, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971)
Lastly, inclusion of an intended result of a process being claimed does not impart patentability to the claims when the general conditions of a claim are disclosed in the prior art.  Furthermore, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985).  In view of the teachings as set forth above, it is the examiners position that the references reasonably teach or suggest the limitations of the rejected claims; and Applicants have not establish evidence otherwise or evidence of criticality and they have not shown that any additional methods would be expected to not be of similar processes to the evidence of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771